Citation Nr: 0636625	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  00-18 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right-sided joint pain, to include as secondary 
to service-connected sarcoidosis.  

2.  Entitlement to service connection for a disability 
manifested by nausea, to include as secondary to service-
connected sarcoidosis.  

3.  Entitlement to service connection for a disability 
manifested by trembling of the hands, to include as secondary 
to service-connected sarcoidosis.  

4.  Entitlement to service connection for a rash on the 
scalp, to include as secondary to service-connected 
sarcoidosis.  

5.  Entitlement to an initial rating in excess of 30 percent 
for service-connected depressed mood disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to September 
1970, and periods of unverified active duty service during 
the Persian Gulf War.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran's claim was later transferred to the 
RO in Columbia, South Carolina.  

A videoconference hearing was held in January 2004 before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  
At that time, testimony was provided regarding additional 
issues other than those listed on the title page of this 
decision.  In the Board's July 2004 decision and remand, 
several claims for service connection were denied and another 
one was granted.  Those claims are no longer on appeal.  The 
issues that are 


the subject of this decision were remanded for additional 
development.  Also remanded was the issue of entitlement to 
service connection for headaches as secondary to service-
connected sarcoidosis.  That appeal was ultimately granted, 
and is no longer on appeal.  The Board also notes that 
subsequent to the Board's remand in 2004, service connection 
was granted for a skin condition on the scalp as secondary to 
sarcoidosis and for rotator cuff tendinopathy, right 
shoulder.  The grant of service connection for the skin 
condition of the scalp was severed by RO decision in 
September 2005 due to clear and unmistakable error, and the 
issue remains on appeal.  

Thus, the issues that are the subject of this decision are 
entitlement to service connection for right-sided joint pain, 
a disorder manifested by nausea, a disorder manifested by 
trembling of the hands, and a rash on the scalp, all on a 
direct basis or as secondary to service-connected 
sarcoidosis, and entitlement to an initial rating in excess 
of 30 percent for depressed mood disorder.  


FINDINGS OF FACT

1.  A chronic disorder manifested by right-sided joint pain, 
to include degenerative joint disease (DJD) of the cervical 
spine, right shoulder and right hip, did not have its onset 
during service or within one year of service, and is not 
related to an inservice injury or a service-connected 
disorder (sarcoidosis).  

2.  A chronic disorder manifested by nausea did not have its 
onset during service and is not related to an inservice 
injury or a service-connected disorder (sarcoidosis).  

3.  A chronic disorder manifested by trembling hands did not 
have its onset during service and is not related to an 
inservice injury or a service-connected disorder 
(sarcoidosis).  

4.  A chronic skin disorder diagnosed as seborrheic 
dermatitis of the scalp did not have its onset during service 
and is not related to an inservice injury or a service-
connected disorder (sarcoidosis).  

5.  The veteran's depressed mood disorder causes some 
occupational and social impairment, thought generally 
functioning satisfactorily with routine behavior, self-care, 
and normal conversation.  


CONCLUSIONS OF LAW

1.  Right-sided joint pain, to include DJD of various joints, 
was not incurred in or aggravated by service, may not be 
presumed to have been incurred therein, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.3.310 (a) (2006).  

2.  A chronic disorder manifested by nausea was not incurred 
in or aggravated by service, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).  

3. A chronic disorder manifested by trembling hands was not 
incurred in or aggravated by service, and is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).  

4.  A chronic skin disorder, seborrheic dermatitis of the 
scalp, was not incurred in or aggravated by service, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).  

5.  The criteria for a rating in excess of 30 percent for a 
depressed mood disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9435 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in July 2004 and December 2004.  By means 
of these documents, the veteran was told of the requirements 
to establish service connection or an increased rating, of 
the reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the SOC 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letters in July and December 2004 
which included discussion of the VCAA laws and regulations.  
A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letters, his claims were readjudicated based upon all the 
evidence of record as evidenced by May 2005 and September 
2005 SSOCs.  There is no indication that the disposition of 
his claims would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  Also see Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities as is the claim for 
an increased rating.  Thus, neither a rating nor an effective 
date will be assigned.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
the rating or effective date.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Numerous VA examination reports are of 
record, to include the most recent evaluation reports from 
2004 and 2005.  The evidence of record is sufficient to make 
a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005);  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  



Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309  (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Factual Background

In this case, service connection was established for 
sarcoidosis in a 1971 rating decision.  The grant was based 
on the fact that the veteran was treated for this condition 
during service.  In fact, he retired in 1970 as a result of 
his sarcoidosis  

A review of the service medical records (SMRs) and post 
service treatment records shows that he was seen during 
service and thereafter with complaints of joint pain.  While 
no chronic right-sided joint pain disorder was diagnosed 
during service, it is noted that treatment records from many 
years post service reflect diagnoses of DJD of the cervical 
spine, right shoulder, and right hip.  Moreover, while a 
chronic disorder manifested by nausea was not reported during 
service, this condition has been noted on more than one 
occasion in recent years.  (For example, when the veteran was 
undergoing treatment for a meningioma in 2004.)  Similarly, 
the veteran reported developing a skin disorder and 
seborrheic dermatitis of the scalp was recently diagnosed.  

It is primarily the veteran's contention that these 
conditions resulted from his service-connected sarcoidosis 
condition.  In support of his claims for service connection, 
the veteran's wife submitted a September 2005 statement in 
which the veteran's contentions were reiterated.  Also, the 
veteran submitted numerous excerpts from medical treatises 
obtained from the Internet, regarding sarcoidosis, and its 
causes and symptoms.  These submissions, while reviewed by 
the Board, are very general in nature and do not address the 
specific facts of the veteran's claims before the Board.  As 
this generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between 
the veteran's current symptoms and sarcoidosis, they are 
insufficient to establish the element of medical nexus 
evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

In order to determine whether the veteran's conditions were 
related to service or his service-connected sarcoidosis, the 
veteran was afforded numerous VA examinations in 2004 and 
2005.  Review of the reports reflects that the claims file 
was examined by the reporting physician.  

In regards to the veteran's claim for right-sided joint pain, 
VA examination on January 26, 2005, reflects that the veteran 
reported pain in the right shoulder and right hip.  Following 
evaluation, moderate to severe right hip degenerative 
arthrosis was diagnosed.  Also diagnosed was rotator cuff 
tendinopathy which was deemed to be likely due to steroids 
use.  (Service connection has already been awarded for this 
right shoulder condition.)  

On additional VA orthopedic examination on June 21, 2005, the 
veteran reported pain in the right lower extremity which 
began in the buttocks.  He did not have joint pain in the 
knee or hip.  He also had right shoulder pain.  Upon exam, he 
was described as well-nourished and well-developed.  He was 
over 6 feet tall and weighed 230 pounds.  There was no loss 
of muscle bulk in the shoulder.  There was crepitus in the 
right shoulder on passive motion.  His grip strength was 5/5 
and symmetrical.  The examiner stated that the veteran's 
lower back complaints suggested a neuropathic type of pain 
involving the L4-5 nerve root.  The examiner diagnosed DJD in 
the right shoulder, but opined that he did not think that 
this was connected to or related to sarcoidosis.  The 
examiner pointed out that the veteran actually had very good 
functional use of the right shoulder but with some crepitus 
which suggested early DJD.  

With respect to the veteran's complaints of nausea, the VA 
examination of July 26, 2005, primarily dealt with that 
condition.  The veteran reported that his nausea began in the 
mid 1980s.  It was noted that he rarely vomited and that 
upper gastrointestinal testing had been unrevealing.  Upon 
examination, the veteran was described as well-nourished.  
His abdomen had good bowel sounds with no masses or 
organomegaly.  There was some mild tenderness just above the 
umbilicus in the midline.  Liver function testing was normal 
in February 2005.  The examiner stated that the veteran had 
had some gastritis in the past and that might be responsible 
the complaints of nausea.  The examiner opined that it was 
less likely than not that claimed nausea was due to or 
aggravated by service-connected sarcoidosis.  The rationale 
was that no granulomas were seen in the stomach during 
testing and because his pulmonary disorder was stable.  These 
facts made it unlikely that the sarcoidosis caused nausea.  

The Board notes that while numerous VA evaluations were 
conducted in 2004 and 2005, no significant complaints 
associated with trembling of the hands were recorded on any 
report and no chronic disorder was attributed to this 
condition.  

As for his skin complaints, it is noted that when examined by 
VA on January 4, 2005, the veteran reported that he had knots 
that came and went.  He also had associated itching and 
occasional flaking.  The knots were sometimes painful.  The 
condition itself was intermittent.  He used several 
medications topically without beneficial response or adverse 
affect.  On exam, the scalp exhibited 2 tender subcutaneous 
nodules.  There was generalized mild excoriation and 
occasional erythema.  Approximately 10 percent of the head 
was affected.  Seborrheic dermatitis was diagnosed, but it 
was the examiner's opinion that this was not at least as 
likely related to sarcoidosis.  

An additional VA evaluation regarding the skin was conducted 
on July 26, 2005.  At that time, it was noted that the 
veteran reported bid dry patches on his scalp about 3 times 
per year which lasted from 10 - 14 days at a time.  He used 
numerous medications at time of flare-ups with some success.  
The diagnosis was seborrheic dermatitis.  The examiner opined 
that it was less likely than not that this skin condition of 
the scalp was due to or aggravated by sarcoidosis.  The 
rationale given was that seborrheic dermatitis was not a 
primary or secondary skin manifestation of sarcoidosis.  

Analysis

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's right-sided 
joint pain, to include DJD of various joints, a disorder 
manifested by nausea, or seborrheic dermatitis of the scalp, 
are related to a disease or injury in service.  Here, the 
Board notes that there is no evidence in the record of any of 
these condition in service or for many years thereafter.  
Moreover, there is no evidence directly linking the veteran's 
current condition with his active duty service.  

In addition, the evidence is against a finding that the 
veteran's right-sided joint pain, to include DJD of various 
joints, a disorder manifested by nausea, or seborrheic 
dermatitis of the scalp, are secondary to his service-
connected sarcoidosis.  In this regard, the Board notes that 
VA examiners, after examining both the veteran and his claims 
file in connection with the opinions provided, found no 
connection between the post service diagnoses of right-sided 
joint pain, to include DJD of various joints, a disorder 
manifested by nausea, or seborrheic dermatitis of the scalp, 
and his sarcoidosis.  

As for the claim for service connection for a chronic 
disorder manifested by trembling hands, the Board notes that 
a review of the record does not show that the veteran has 
ever received a competent medical diagnosis of such a 
condition.  In fact, no such disorder was reported upon 
numerous evaluations conducted by VA in 2004 and 2005.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of a current chronic disorder manifested by trembling hands, 
the claim must be denied.

Even if the veteran did have trembling hands, there is still 
no competent medical evidence which causally relates this 
complaint to service, to include as secondary to a service-
connected disability.  No trembling of the hands was noted 
during active service, and the record reflects that the 
veteran first complained of such many years after his 
discharge from service.  Inasmuch as the evidence on file 
does not tend to show that the veteran has a disorder 
manifested by trembling hands, the Board must conclude that 
no additional development, to include additional medical 
examination or medical opinion, is reasonable based upon the 
facts of this case.  See § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d)); Hickson v. West, 12 Vet. App. 247, 
253 (1999),Pond v. West, 12 Vet. App. 341, 346 (1999).  

As to each of the veteran's claims for service connection, 
his contentions ( and his wife's) as to etiology have been 
considered.  It is noted that they are competent as lay 
persons to report on that which they have personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran or his wife 
have specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2006).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  

The veteran has appealed the disability initially signed, 
with the grant of service connection in 2000.  Because he 
appealed the initial rating as to this disorder, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 (1999).  

Mood disorder is evaluated under 38 C.F.R. § 4.130, DC 9435.  
Under DC 9435, a 30 percent rating is for consideration where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

Under DC 9435, a 70 percent evaluation is warranted if the 
evidence establishes there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130.

Under DC 9435, a 100 percent evaluation is warranted if the 
evidence establishes there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Factual Background

When examined by VA in July 1999, it was noted that the 
veteran was slightly to above average intelligence.  He made 
repeated expressions of his frustration about his memory, 
frequently wincing, grimacing, hesitating, putting his hands 
on his face or to his temples, bending over on his knees as 
he did so.  He frequently corrected himself.  He was 
minimally to mildly dysphoric, especially initially and in 
the mid portion of the evaluation, but as the exam progressed 
his affect brightened.  There was no other evidence of 
anxiety or depression.  His affect was appropriate to the 
content of the exam.  His affect was not labile or bizarre, 
and while he did not generate much humor, he did respond 
appropriately.  His claims of fatigue, depression, and memory 
loss were considered symptoms of his depressed mood disorder.  
His GAF score was listed as 61 to70, with the same reported 
the year before.  

Subsequently dated treatment records show continued treatment 
for depression on occasion.  When examined by VA on January 
25, 2005, it was noted that the veteran's history included 
depression secondary to sarcoidosis.  Complaints included 
memory problems, difficulty sleeping, emotional lability, 
irritability, and feelings of restlessness and edginess.  
Mental status examination showed insight was not 
demonstrated.  The veteran's affect was blunted, but his 
speech was fluent, and his recall was within normal limits.  
He was logical and goal directed.  He denied dysphoria, 
crying, irritability, restlessness, sleep disturbance, or 
other symptoms of depression.  There was no evidence of 
suicidal or homicidal ideation or plan.  There was no 
disorientation in thought process or thought content.  There 
was motor restlessness.  The diagnosis was depressive 
disorder secondary to sarcoidosis.  The veteran's history of 
recent treatment for meningioma and degenerative arthritis of 
the hips and spine was noted.  In summary, the examiner 
reported that the veteran continued to demonstrate depressive 
disorder which appeared to be largely related to his 
sarcoidosis.  There was no evidence of post-traumatic stress 
disorder (PTSD).  The examiner also added that the symptoms 
of memory impairment were not indicative of pathologic memory 
difficulties.  There was evidence of a moderate degree of 
impairment in social functioning and mild degree in 
occupational functioning.  The overall level of disability 
was described as mild to moderate, and the veteran's GAF 
score was reported to be 55.  

Analysis

The Board finds that the evidence of record does not support 
an award higher than the presently assigned 30 percent 
evaluation.  The veteran is unemployed, but the evidence 
indicates that unemployment was not due to his service- 
connected mood disorder, but, rather, because he retired.  
(See the January 4, 2005, examination report.)  The evidence 
shows that the veteran is generally functioning 
satisfactorily, with routine behavior and normal 
conversation.  He is performing the activities of daily 
living, and there are no symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; or 
panic attacks which are related to this disability.  

There is no evidence of difficulty in understanding complex 
commands, and symptoms of memory impairment are not 
indicative of pathologic memory difficulties it was .  His 
thought process was goal directed.  There is no evidence of 
impaired judgment or impaired abstract thinking.  While it is 
evident that there are disturbances of motivation and/or 
mood, the Board finds that they do not rise to a level that 
would warrant an increased rating.  Moreover, in assessing 
the evidence of record, the Board notes that the GAF scores 
reflect mild to moderate symptoms.

In sum, while the veteran is clearly affected to some degree 
by his mood disorder, taking into account all the evidence of 
record, the Board does not find that his mood disorder is 
disabling to a degree higher than that contemplated by the 
currently assigned 30 percent rating.  Finally, "staged 
ratings" as contemplated by the CAVC in Fenderson v. West, 
supra, for discrete intervals based on changes in levels of 
symptomatology are not warranted.  The highest evaluation 
warranted at any time during the pendency of the appeal is 
the presently assigned disability rating.  In the absence of 
clinical evidence demonstrating the criteria required for a 
higher disability rating, an increased evaluation is not 
warranted.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's claim.  
Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  




ORDER

Entitlement to service connection for a disability manifested 
by right-sided joint pain, to include as secondary to 
service-connected sarcoidosis is denied.  

2.  Entitlement to service connection for a disability 
manifested by nausea, to include as secondary to service-
connected sarcoidosis is denied.  

3.  Entitlement to service connection for a disability 
manifested by trembling of the hands, to include as secondary 
to service-connected sarcoidosis is denied.  

4.  Entitlement to service connection for a rash on the 
scalp, to include as secondary to service-connected 
sarcoidosis is denied.  

5.  Entitlement to an initial rating in excess of 30 percent 
for service-connected depressed mood disorder is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


